Name: Council Regulation (EU) 2015/1828 of 12 October 2015 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  international trade
 Date Published: nan

 13.10.2015 EN Official Journal of the European Union L 266/1 COUNCIL REGULATION (EU) 2015/1828 of 12 October 2015 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 36/2012 (2) gives effect to most of the measures provided for in Decision 2013/255/CFSP. (2) On 12 October 2015, the Council adopted Decision (CFSP) 2015/1836 (3) amending Decision 2013/255/CFSP. Decision (CFSP) 2015/1836 sets out the criteria for listing persons, entities and bodies in Annexes I and II of that Decision. The reasons for those listings are provided in the recitals of Decision (CFSP) 2015/1836 and Decision 2013/255/CFSP. (3) The asset freeze measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application by economic operators in all Member States, action at the level of the Union is necessary in order to implement them. (4) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is amended as follows: (1) In Article 15, the following paragraphs are added: 1a. The list in Annex II shall also consist of natural or legal persons, entities and bodies who, in accordance with Article 28(2) of Council Decision 2013/255/CFSP (4), have been identified by the Council as falling within one of the following categories: (a) leading businesspersons operating in Syria; (b) members of the Assad or Makhlouf families; (c) Syrian Government Ministers in power after May 2011; (d) members of the Syrian Armed Forces of the rank of colonel  or the equivalent or higher in post after May 2011; (e) members of the Syrian security and intelligence services in post after May 2011; (f) members of the regime-affiliated militias; (g) persons, entities, units, agencies, bodies or institutions operating in the chemical weapons proliferation sector; and natural or legal persons and entities associated with them, and to whom Article 21 of this Regulation does not apply. 1b. Persons, entities and bodies within one of the categories referred to in paragraph 1a shall not be included or retained on the list of persons, entities and bodies in Annex II if there is sufficient information that they are not, or are no longer, associated with the regime or do not exercise influence over it or do not pose a real risk of circumvention. (4) Council Decision 2013/255/CFSP of 31 May 2013 on restrictive measures against Syria (OJ L 147, 1.6.2013, p. 14).." (2) Article 32(2) is replaced by the following: 2. The Council shall communicate its decision on the listing referred to in paragraph 1 of this Article, including the grounds therefor, to the person, entity or body concerned, either directly, if the address is known, or through the publication of a notice, providing such person, entity or body with an opportunity to present its observations. In particular, where a person, entity or body is listed in Annex II on the basis that they fall within one of the categories of persons, entities or bodies set out in Article 15(1a), the person, entity or body may present evidence and observations as to why, although they fall within such a category, they consider that their designation is not justified.. (3) The title of Annex II is replaced by the following: ANNEX II List of natural and legal persons, entities or bodies referred to in Articles 14, 15(1)(a) and 15(1a). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 October 2015. For the Council The President F. MOGHERINI (1) OJ L 147, 1.6.2013, p. 14. (2) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (OJ L 16, 19.1.2012, p. 1). (3) Council Decision (CFSP) 2015/1836 of 12 October 2015 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (see page 75 of this Official Journal).